Citation Nr: 1824805	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  09-06 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities for the period prior to May 1, 2012.


REPRESENTATION

Veteran represented by:	Carol J. Ponton, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1981 to December 1984. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In a statement received in December 2005, the Veteran stated that his service-connected back disability continued to deteriorate, and he could no longer work in the profession for which he was trained.  In March 2006, the Veteran submitted a formal TDIU claim, which was denied in a December 2006 rating decision.  In October 2007, the Veteran's claim for TDIU was again denied by the Columbia RO.  

Subsequently, in a statement received in November 2009, the Veteran requested that his TDIU claim be discontinued.  In December 2010, the Veteran testified at a Board hearing before a Veterans Law Judge who has since retired that he was working as a restaurant manager.  Thus the Board determined that the Veteran's TDIU claim had been withdrawn.  However, in a January 2012 statement, the Veteran's representative effectively raised a new claim of entitlement to a TDIU.

In March 2012 and July 2015, the Board remanded the Veteran's TDIU claim for additional development.  Jurisdiction then was transferred to the RO in St. Petersburg, Florida.  An August 2016 rating decision granted the Veteran TDIU (and corresponding basic eligibility to Dependents' Educational Assistance) effective May 1, 2012.  Although the Veteran has initiated an appeal regarding the effective date of this determination, entitlement to TDIU for the period prior to May 1, 2012, is already on appeal.  The TDIU claim was remanded again in December 2016. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

Throughout the period prior to May 1, 2012, the Veteran has been substantially gainfully employed, performing full-time work that was not sheltered or marginal. 


CONCLUSION OF LAW

The criteria for assignment of a TDIU for the period prior to May 1, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to a TDIU for the period prior to May 1, 2012.  He contends that he is unemployable due to his service-connected disabilities.  

VA will grant a total rating for compensation purposes based on unemployability (TDIU) when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.

For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The central inquiry in a claim for TDIU is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Marginal employment is not considered to be substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

The Veteran has a combined disability rating of 50 percent effective from November 30, 2005, and his combined rating is 60 percent effective from January 10, 2012.  Hence, for the period prior to April 30, 2012, the Veteran does not meet the schedular criteria for TDIU consideration under 38 C.F.R. § 4.16 (a).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16 (b).

As noted above, the Veteran had previously filed TDIU claims that he subsequently withdrew in November 2009.  His present claim seeking entitlement to a TDIU is dated from January 2012.  In May 2013, the Veteran filed a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  In his application, the Veteran reported working 50 hours per week as a kitchen manager from January 2012 to March 2012.  He stated that he last worked full time in April 2012.

In a June 2012 VA Form 21-4192, the Veteran's last employer reported that the Veteran worked from January 2012 to March 2012, earning $9,500 during that period.  He lost three weeks of time due to disability.  During this period, the Veteran worked 8 to 9 hours a day and 48 to 56 hours per week as a restaurant manager.  The employer noted that the Veteran was responsible for all daily operations, including hiring and managing the kitchen and dining room staffs, menu design, costing, ordering and receiving all supplies and inventory, payroll, and other office duties, including the production of management reports.  The employer further stated that he noticed the Veteran had difficulty standing for extended periods of time.  As a result, the time he spent in the kitchen or dining area was minimized with the assignment of more office duties.  However, as business expanded, the former employer stated that the Veteran was unable to sit for long enough periods of time to handle all of his job responsibilities.

The evidence clearly shows that the Veteran was working full time during the relevant four-month period of the appeal in which he was not awarded TDIU benefits.  The question at issue is then whether the employment was protected, so that the work should be considered marginal and the employment not substantially gainful for purposes of 38 C.F.R. § 4.16.

In this case, there is no suggestion that the Veteran's work as a kitchen manager was impaired or that his work product was diminished in some manner as to not merit the wages paid, or that the work performed was not sufficiently valued to warrant retaining and paying the Veteran for his work.  Indeed, as noted above, the Veteran was working a full-time schedule with an extensive list of job responsibilities for which he was compensated a wage rate that is above the poverty thresholds.  See United States Census Bureau, Poverty thresholds by Size of Family and Number of Children, https://www.census.gov/data/tables/time-series/demo/income-poverty/historical-poverty-thresholds.html.  

The employer has not stated that the Veteran's work was not worth the money he paid him, but merely that accommodations were made to address issues the Veteran was having in standing for extended periods of time.  The Americans with Disabilities Act (A.D.A.) mandates reasonable accommodations for employees with substantial disabilities, such as the Veteran, so long as the employee can satisfactorily perform the work once those accommodations are made.  See 42 U.S.C. Chapter 126.  There is no credible argument presented that the Veteran was not capable of and did not in fact perform the work for which he was paid once accommodations were made, or that the accommodations made for him due to his disability were unreasonable.  The accommodations as described by the employer consisted of flexibility in work assignments, with the Veteran nonetheless able to work independently performing valued work requiring skill and experience.

The work performed by the Veteran notwithstanding these accommodations was still sufficiently valued as to be substantially remunerative, as evidenced by the work performed and the wages paid.  The Board accordingly concludes that for the entire time period at issue, prior to May 1, 2012, the Veteran's work environment was not sheltered and his work was not marginal but rather was substantially gainful.  Hence, TDIU is precluded for that period.  38 C.F.R. § 4.16. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the appeal must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).



ORDER

Entitlement to a TDIU for the period prior to May 1, 2012 is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


